Exhibit 10.11

THE MANITOWOC COMPANY, INC.

 

AWARD AGREEMENT

2004 NON-EMPLOYEE DIRECTOR STOCK AND AWARDS PLAN

Amended Effective May 3, 2006

 

THIS AWARD AGREEMENT is entered into this         day of               ,
20          , and reflects action taken by THE MANITOWOC COMPANY, INC. (the
“Company”) to {INSERT NON-EMPLOYEE DIRECTOR’S NAME}  (the “Director”) pursuant
to the 2004 NON-EMPLOYEE DIRECTOR STOCK AND AWARDS PLAN (the “Plan”).

WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its stockholders to provide its non-employee directors with
incentives to increase shareholder value by offering the opportunity to acquire
shares of the Company’s common stock, receive incentives based on the value of
such common stock, or receive other incentives on potentially favorable terms
(collectively referred to and further defined in the Plan as “Awards”); and

WHEREAS, the Company has adopted the Plan to establish certain parameters
regarding such Awards; and

WHEREAS, the Company, acting by the authority of the Compensation Committee of
the Board of Directors of the Company (the “Committee”), has decided to enter
into this Agreement, subject to the terms of the Plan. 

NOW, THEREFORE, in consideration of the premises set forth herein and of the
services to be performed by the Director, the Company and the Director hereby
agree to the terms set forth in this Agreement.

1.             PLAN AND AGREEMENT.  All parties acknowledge that this Agreement
and any Award granted hereunder is subject to the terms of the Plan, which shall
govern all rights, interests, obligations, and undertakings of both the Company
and the Director.  Any capitalized term not otherwise defined in this Agreement
shall have the meaning set forth in the Plan.  To the extent that there is any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
as determined, interpreted and applied by the Administrator, shall control to
resolve such ambiguity or conflict. 

2.             STOCK OPTION.  {ONLY USE  THIS OPTIONAL SECTION 2 IF THE
AGREEMENT GRANTS STOCK OPTIONS~~RENUMBER THE REMAINING SECTIONS ACCORDINGLY}

(a)           OPTION AND EXERCISE PRICE.  Pursuant to Section 5 of the Plan and
subject to the terms of this Agreement, the Company grants to the Director an
Option to purchase                 {INSERT NUMBER OF SHARES SUBJECT TO THE
OPTION} Shares of Common Stock of the Company (the “Option Shares”) at a price
of                    {INSERT EXERCISE PRICE—THE EXERCISE PRICE MAY NOT EXCEED
THE FAIR MARKET VALUE OF THE SHARES AS OF THE GRANT DATE}. 

(b)           TIME OF EXERCISE AND LIMITATIONS.  Subject to the limitations of
this Section and to termination provisions of Section {INSERT THE SECTION

1


--------------------------------------------------------------------------------



NUMBER FOR THE SECTION TITLED “TERMINATION OF AWARD”}, THE DIRECTOR MAY PURCHASE


 


{OPTION 1—ALL OR ANY PORTION OF THE OPTION SHARES ON OR AFTER {INSERT OPTION
DATE}.


 


{OPTION 2—UP TO {INSERT NUMBER} OF THE OPTION SHARES ON OR AFTER {INSERT FIRST
OPTION DATE}  AND MAY PURCHASE THE REMAINING OPTION SHARES ON OR AFTER {INSERT
OPTION DATE}.


 


{OPTION 3—ALL OR ANY PORTION OF THE “VESTED” OPTION SHARES, DETERMINED ACCORDING
TO THE FOLLOWING VESTING SCHEDULE {INSERT VESTING SCHEDULE WITH VESTING
PERCENTAGES AND VESTING DATE OR SERVICE REQUIREMENTS}.


 


{OPTION 4—COPY THE INTRODUCTORY LANGUAGE FROM OPTION 1 OR OPTION 2 UPON THE
SATISFACTION OF THE FOLLOWING PERFORMANCE GOALS: {INSERT PERFORMANCE GOALS—SEE
SECTION 12(R) OF THE PLAN}. 




ALL OPTIONS UNDER THIS AGREEMENT EXPIRE NO LATER THAN TEN (10) YEARS AFTER THE
DATE OF THE GRANT.  NO OPTIONS UNDER THIS AGREEMENT WILL QUALIFY AS “INCENTIVE
STOCK OPTIONS,” AS DESCRIBED IN CODE SECTION 422(B).

(c)           EXERCISE PROCEDURES.  The Director may exercise any Option under
this Agreement, in whole or in part, only with respect to any Option Share for
which the right to exercise shall have accrued pursuant to sub-section (b) above
and only so long as Section {INSERT THE NUMBER OF THE SECTION TITLED
“TERMINATION OF AWARD”} does not prohibit such exercise.


(I)            WRITTEN NOTICE.  ANY OPTION UNDER THIS AGREEMENT MAY BE EXERCISED
ONLY BY DELIVERING A WRITTEN NOTICE TO THE COMPANY’S HUMAN RESOURCES DEPARTMENT
AT MANITOWOC, WISCONSIN, ACCOMPANIED BY PAYMENT OF THE PURCHASE PRICE AND SUCH
ADDITIONAL AMOUNT (IF ANY) DETERMINED BY THE HUMAN RESOURCES DEPARTMENT AS
NECESSARY TO SATISFY THE COMPANY’S TAX WITHHOLDING OBLIGATIONS, AND SUCH OTHER
DOCUMENTS OR REPRESENTATIONS AS THE COMPANY MAY REASONABLY REQUEST TO COMPLY
WITH SECURITIES, TAX OR OTHER LAWS THEN APPLICABLE TO THE EXERCISE OF THE
OPTION.  DELIVERY MAY BE MADE IN PERSON, BY NATIONALLY-RECOGNIZED DELIVERY
SERVICE THAT GUARANTEES OVERNIGHT DELIVERY, OR BY FACSIMILE.  A NOTICE OF OPTION
EXERCISE THAT IS RECEIVED BY THE HUMAN RESOURCES DEPARTMENT AFTER 11:59 P.M.
(CENTRAL TIME) ON THE DATE ON WHICH SUCH OPTION EXPIRES OR TERMINATES (AS
PROVIDED IN SECTION {INSERT THE NUMBER OF THE SECTION TITLED “TERMINATION OF
AWARD”}) SHALL BE NULL AND VOID.


(II)           PURCHASE PRICE.  NO OPTION SHARES SHALL BE ISSUED UNTIL FULL
PAYMENT OF THE PURCHASE PRICE FOR THOSE SHARES HAS BEEN RECEIVED BY THE
COMPANY.  THE DIRECTOR MAY PAY THE OPTION PURCHASE PRICE DESCRIBED ABOVE IN ONE
OR MORE OF THE FOLLOWING FORMS:  (A)  CASH EQUAL TO THE PURCHASE PRICE FOR THE
OPTION SHARES BEING PURCHASED; (B) A CHECK PAYABLE TO THE ORDER OF THE COMPANY
FOR THE PURCHASE PRICE OF THE OPTION SHARES BEING PURCHASED; (C) DELIVERY OF
SHARES OF COMMON STOCK (INCLUDING BY ATTESTATION) THAT THE DIRECTOR HAS OWNED
FOR AT LEAST SIX (6) MONTHS AND HAVE A FAIR MARKET VALUE (DETERMINED ON THE DATE
OF DELIVERY) EQUAL TO THE PURCHASE PRICE OF THE OPTION SHARES BEING PURCHASED;
(D) DELIVERY (INCLUDING BY FACSIMILE) TO THE HUMAN RESOURCES DEPARTMENT OF THE
COMPANY AT MANITOWOC, WISCONSIN, OF AN EXECUTED IRREVOCABLE OPTION EXERCISE FORM
TOGETHER WITH IRREVOCABLE INSTRUCTIONS, IN A FORM ACCEPTABLE TO

2


--------------------------------------------------------------------------------



THE COMPANY, TO A BROKER-DEALER TO SELL OR MARGIN A SUFFICIENT PORTION OF THE
SHARES ISSUABLE UPON EXERCISE OF THIS OPTION AND DELIVER THE SALE OR MARGIN LOAN
PROCEEDS DIRECTLY TO THE COMPANY TO PAY FOR THE EXERCISE PRICE; OR (E) ANY OTHER
FORM OF PAYMENT EXPRESSLY APPROVED, IN ADVANCE AND IN WRITING, BY AN AUTHORIZED
COMMITTEE REPRESENTATIVE.  THE DIRECTOR MAY SATISFY ANY TAX WITHHOLDING
OBLIGATION OF THE COMPANY ARISING FROM THE EXERCISE OF AN OPTION UNDER THIS
AGREEMENT, IN WHOLE OR IN PART, BY PAYING SUCH TAX OBLIGATION IN CASH OR BY
CHECK MADE PAYABLE TO THE COMPANY, OR BY ELECTING TO HAVE THE COMPANY WITHHOLD
SHARES HAVING A FAIR MARKET VALUE ON THE DATE OF EXERCISE EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD, SUBJECT TO SUCH RULES AS THE COMMITTEE MAY ADOPT.  IN
ANY EVENT, THE COMPANY RESERVES THE RIGHT TO WITHHOLD FROM ANY COMPENSATION
OTHERWISE PAYABLE TO THE DIRECTOR SUCH AMOUNT AS THE COMPANY DETERMINES IS
NECESSARY TO SATISFY THE COMPANY’S TAX WITHHOLDING OBLIGATIONS ARISING FROM THE
EXERCISE OF THIS OPTION.


{USE THE FOLLOWING PARAGRAPH IF THE GRANT DATE IS NOT THE DATE OF THIS
AGREEMENT.

(d)           GRANT DATE.  The “Grant Date” for all Options under this Agreement
shall be:                          }

#              RESTRICTED STOCK.  {ONLY USE  THIS OPTIONAL SECTION IF THE
AGREEMENT GRANTS RESTRICTED STOCK~~RENUMBER THE REMAINING SECTIONS ACCORDINGLY
AND IN LIGHT OF WHETHER THE AGREEMENT ALSO GRANTS STOCK OPTIONS}

(a)           NUMBER OF SHARES.  Pursuant to Section 6 of the Plan the Company
grants to the Director                  {INSERT NUMBER OF SHARES OF RESTRICTED
STOCK} Shares of Restricted Stock. 

(b)           RESTRICTIONS.   As described in the “Termination of Award” and the
“Non-Transferability” sections below, each Share of Restricted Stock issued
under this Section is subject to significant forfeiture and transfer
limitations.  Each Share of Restricted Stock is not subject any restrictions or
limitations except as set forth in those sections. Accordingly, there are no
restrictions with respect to dividends or voting rights for any outstanding
Shares of Restricted Stock. {NOTE:  IF THE COMPANY WANTS TO, IT  CAN ADD OTHER
RESTRICTIONS (e.g., VOTING RESTRICTIONS, DIVIDEND LIMITATIONS, ETC.)—UNLESS THE
COMPANY ADDS SUCH RESTRICTIONS IN THIS SECTION, THE DIRECTOR WILL HAVE THE RIGHT
TO VOTE THE RESTRICTED STOCK AND TO RECEIVE DIVIDENDS}.

(c)           LAPSE OF RESTRICTIONS.  Subject to the limitations of this Section
and to the termination provisions of Section {INSERT THE SECTION NUMBER FOR THE
SECTION TITLED “TERMINATION OF AWARD”}.


{OPTION 1—THE RESTRICTIONS IDENTIFIED IN SUB-SECTION (B) SHALL LAPSE OR EXPIRE
ON {INSERT LAPSE DATE—MUST BE A LEAST THREE YEARS FROM GRANT DATE}.


{OPTION 2—THE RESTRICTIONS IDENTIFIED IN SUB-SECTION (B) SHALL LAPSE OR EXPIRE
AS TO {INSERT NUMBER} RESTRICTED STOCK SHARES ON {INSERT FIRST LAPSE DATE—MUST
BE A LEAST THREE YEARS FROM GRANT DATE}  AND THE RESTRICTIONS THAT APPLY TO THE
REMAINING RESTRICTED STOCK SHARES SHALL LAPSE OR EXPIRE ON {INSERT OPTION DATE}.

3


--------------------------------------------------------------------------------



{OPTION 3—THE RESTRICTIONS IDENTIFIED IN SUB-SECTION (B) SHALL LAPSE OR EXPIRE
AS RESTRICTED STOCK SHARES ACCORDING TO THE FOLLOWING VESTING SCHEDULE {INSERT
VESTING SCHEDULE WITH VESTING PERCENTAGES AND VESTING DATE OR SERVICE
REQUIREMENTS—FIRST VESTING MUST BE A LEAST THREE YEARS FROM GRANT DATE}.


{OPTION 4—COPY THE INTRODUCTORY LANGUAGE FROM OPTION 1 OR OPTION 2 UPON THE
SATISFACTION OF THE FOLLOWING PERFORMANCE GOALS: {INSERT PERFORMANCE GOALS—SEE
SECTION 12(R) OF THE PLAN}.




WHILE A SHARE REMAINS SUBJECT TO ANY RESTRICTIONS PURSUANT TO THIS SECTION, THE
COMPANY MAY, AT THE COMMITTEE’S DISCRETION, ISSUE ONE OR MORE CERTIFICATES
REPRESENTING SUCH SHARE OF RESTRICTED STOCK, WITH AN APPROPRIATE RESTRICTIVE
LEGEND, AND/OR MAINTAIN POSSESSION OF THE CERTIFICATE REPRESENTING THE SHARE OF
RESTRICTED STOCK (WITH OR WITHOUT A LEGEND) AND/OR TAKE ANY OTHER ACTION THAT
THE COMMITTEE DEEMS NECESSARY OR ADVISABLE TO ENFORCE THE LIMITATIONS UNDER THIS
AGREEMENT.  AFTER (I) THE RESTRICTIONS UNDER THIS SECTION HAVE LAPSED WITH
RESPECT TO A SHARE OF RESTRICTED STOCK, (II) THE RECEIPT BY THE COMPANY FROM THE
DIRECTOR OF THE CERTIFICATE WITH LEGEND REPRESENTING SUCH SHARE (IF SUCH A
CERTIFICATE HAD BEEN ISSUED TO THE DIRECTOR), AND (III) THE RECEIPT BY THE
COMPANY OF THE PAYMENT OF THE AMOUNT (IF ANY) REQUIRED TO BE PAID UNDER THE
TERMS OF THE RESTRICTIONS SET FORTH IN THIS SECTION, THE COMPANY WILL DELIVER TO
THE DIRECTOR A CERTIFICATE REPRESENTING SUCH SHARE, FREE OF ANY LEGEND
PERTAINING TO ANY RESTRICTIONS UNDER THIS AGREEMENT, AND SUCH SHARE SHALL
THEREUPON BE FREE OF ALL RESTRICTIONS OTHER THAN THOSE IMPOSED BY LAW. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT BE REQUIRED TO DELIVER ANY
FRACTIONAL SHARE OF STOCK BUT MAY PAY, IN LIEU THEREOF, THE FAIR MARKET VALUE
(DETERMINED AS OF THE DATE THAT THE RESTRICTIONS LAPSE) OF SUCH FRACTIONAL
SHARE, TO THE DIRECTOR OR THE DIRECTOR’S ESTATE, AS THE CASE MAY BE.

#              RESTRICTED STOCK UNITS.  {ONLY USE  THIS OPTIONAL SECTION IF THE
AGREEMENT ALSO GRANTS RESTRICTED STOCK UNITS~~RENUMBER THE REMAINING SECTIONS
ACCORDINGLY AND IN LIGHT OF WHETHER THE AGREEMENT ALSO GRANTS STOCK OPTIONS
AND/OR RESTRICTED STOCK}

(a)           NUMBER OF UNITS.  Pursuant to Section 6 of the Plan the Company
grants to the Director                    {INSERT NUMBER OF RESTRICTED STOCK
UNITS} Restricted Stock Units. 

(b)           MATURATION OF UNITS.  Subject to the limitations of this Section
and to the forfeiture and transferability provisions described in the
“Termination of Award” and the “Non-Transferability” sections below,

{OPTION 1} the Restricted Stock Units identified in sub-section (a) shall mature
on {INSERT LAPSE DATE—MUST BE A LEAST THREE YEARS FROM GRANT DATE}.

{OPTION 2—{INSERT NUMBER} of the Restricted Stock Units identified in
sub-section (a) shall mature on {INSERT FIRST LAPSE DATE—MUST BE A LEAST THREE
YEARS FROM GRANT DATE} and the remaining Restricted Stock Units identified in
sub-section (a) shall mature on {INSERT OPTION DATE}.

4


--------------------------------------------------------------------------------


{OPTION 3—the Restricted Stock Units identified in sub-section (a) shall mature
according to the following vesting schedule {INSERT VESTING SCHEDULE WITH
VESTING PERCENTAGES AND VESTING DATE OR SERVICE REQUIREMENTS—FIRST VESTING MUST
BE A LEAST THREE YEARS FROM GRANT DATE}.

{OPTION 4—COPY THE INTRODUCTORY LANGUAGE FROM OPTION 1 OR OPTION 2 upon the
satisfaction of the following Performance Goals: {INSERT PERFORMANCE GOALS—SEE
SECTION 12(r) OF THE PLAN}. 

(c)           ISSUANCE OF SHARES.

{OPTION 1} When any Restricted Stock Unit matures under sub-section (b), the
Company shall issue a Share of Common Stock to the Director.

{OPTION 2} When any Restricted Stock Unit matures under this sub-section, the
Company shall issue a Share of Restricted Stock to the Director, subject to such
limitations as established by the Committee at that time {OR “SUBJECT TO THE
FOLLOWING RESTRICTIONS: . . .”}.


UNTIL A RESTRICTED STOCK UNIT MATURES, THE COMPANY MAY ISSUE A CERTIFICATE OR
DOCUMENT EVIDENCING SUCH RESTRICTED STOCK UNIT IN SUCH FORM AND WITH SUCH LEGEND
AS THE COMMITTEE DETERMINES OR KEEP AN INTERNAL RECORD OF SUCH RESTRICTED STOCK
UNIT OR TAKE ANY OTHER ACTION THAT THE COMMITTEE DEEMS NECESSARY OR ADVISABLE TO
MAINTAIN A RECORD OR SUCH RESTRICTED STOCK UNIT AND TO ENFORCE THE LIMITATIONS
UNDER THIS AGREEMENT.

(d)           RESTRICTIONS.  The Director shall have no right to vote or earn
dividends on any un-matured Restricted Stock Units {MODIFY THIS SECTION IF THE
COMMITTEE GRANTS SUCH RIGHTS TO THE DIRECTOR}.

#              TERMINATION OF AWARD. 

(a)           Resignation/Removal From Board.  If a Director ceases to be a
member of the Board for any reason other than the Director’s retirement due to
reaching the mandatory retirement age established by the Board, or other than
death or disability (as determined by the Committee), all nonvested Options, all
Restricted Stock as to which all restrictions have not lapsed, and all
Restricted Stock Units which have not yet matured shall be immediately forfeited
except as the Committee, in its sole discretion, shall otherwise determine. 
{NOTE—THE COMMITTEE CAN MODIFY THIS FORFEITURE PROVISION AT THE TIME THAT THE
DIRECTOR LEAVES THE BOARD OR AS PART OF THIS AWARD AGREEMENT}.  .  Upon the
retirement (due to reaching the mandatory retirement age established by the
Board), death or disability of the Director, all Options held by the Director
shall be fully vested, all restrictions with respect to Restricted Stock held by
the Director shall immediately lapse, and all Performance Goals with respect to
Restricted Stock Units held by the Director shall be deemed immediately
satisfied. All vested Options (and any non-vested Option or other Award that is
not immediately forfeited under this Section) must be exercised, cease to be
subject to restrictions or mature on or before the earliest of:  (1)
the                     anniversary {NOTE—CANNOT EXCEED ONE YEAR} of the date
that the Director ceases to be a member of the Board; or (2) that date that the
Award (or limitation) was otherwise set to expire, lapse or mature.  For
purposes of this sub-section (a), any termination or forfeiture shall be deemed
to occur at 11:59 P.M. (Central Time) on the applicable date described herein.

5


--------------------------------------------------------------------------------


(b)           Fraud/Misconduct.  Notwithstanding any other provision in the Plan
or in this Agreement, if the Director ceases to be a member of the Board due to
any of the following act(s), then all Awards previously granted to the Director
under this or any other Award Agreement shall immediately be forfeited as of the
date of the first such act:  (1) fraud or intentional misrepresentation;
(2) embezzlement, misappropriation or conversion of assets or opportunities of
the Company or any Affiliate of the Company; or (3) any other gross or willful
misconduct as determined by the Committee, in its sole and conclusive
discretion.

#              NON-TRANSFERABILITY.  Except as provided in this Section, Awards
granted under this Agreement are not transferable and they may not be assigned,
pledged or mortgaged, including any attempted transfer by will or by the laws of
descent and distribution.  {NOTE—THE COMMITTEE CAN MODIFY THE PRECEDING
LIMITATIONS, BUT ANY SUCH CHANGE MUST BE REFLECTED IN THIS AGREEMENT}.  During
the lifetime of the Director, such Awards may be exercised only by the Director
or the Director’s legal representative or by the permitted transferee of the
Director as hereinafter provided (or by the legal representative of such
permitted transferee).  The Director may transfer Awards only to (i) the
Director’s spouse, children or grandchildren (“Immediate Family Members”); (ii)
a trust or trusts for the exclusive benefit of such Immediate Family Members; or
(iii) a partnership in which such Immediate Family Members are the only
partners.  The transfer will be effective only if the Director receives no
consideration for such transfer.  Subsequent transfers of transferred Awards are
prohibited except transfers to those persons or entities to which the Director
could have transferred such Awards, or transfers otherwise in accordance with
this Section.  Any attempted transfer not permitted under this Section shall be
null and void and have no legal effect.  The transfer restrictions set forth in
this Section shall not, however, apply to any Shares that the Director obtains
{NOTE—INCLUDE ANY OR ALL OF THE FOLLOWING, AS APPROPRIATE}:  (a) after
exercising an Option; (b) after all restrictions lapse on Restricted Stock; or
(c) upon maturation of a Restricted Stock Unit.  

#              REGISTRATION.  If the Company is advised by its counsel that
Shares deliverable under this Agreement are required to be registered under the
Securities Act of 1933 (“Act”) or any applicable state or foreign securities
laws, or that delivery of the Shares must be accompanied or preceded by a
prospectus meeting the requirements of that Act or such state or foreign
securities laws, then the Company will use its best efforts to effect the
registration or provide the prospectus within a reasonable time, but delivery of
Shares by the Company may be deferred until the registration is effected or the
prospectus is available.  The Director shall have no interest in Shares covered
by this Agreement until certificates for the Shares are issued.

#              ADJUSTMENTS AND CHANGE OF CONTROL.  The number and type of Shares
subject to this Agreement and any Option exercise price may be adjusted, or this
Award may be completely or partially assumed, cancelled or otherwise changed, in
the event of certain transactions, as provided in the Plan, including, without
limitation, Sections 2(b) and 10 of the Plan.  Upon a Change of Control, the
rules set forth in Section 10 of the Plan shall govern this Agreement.  The
grant of any Award under this Agreement shall not affect in any way the right or
power of the Company or any of its subsidiaries to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s or any subsidiary’s capital structure or its business, or any merger,
consolidation or business combination of the Company or any subsidiary, or any
issuance or modification of any term, condition, or covenant of any bond,
debenture, debt, preferred stock or other instrument ahead of or affecting the
Common Stock or the rights of the holders of Common Stock, or the dissolution or
liquidation of the

6


--------------------------------------------------------------------------------



COMPANY OR ANY SUBSIDIARY, OR ANY SALE OR TRANSFER OF ALL OR ANY PART OF ITS
ASSETS OR BUSINESS OR ANY OTHER COMPANY OR SUBSIDIARY ACT OR PROCEEDING, WHETHER
OF A SIMILAR CHARACTER OR OTHERWISE.

#              AMENDMENT OR MODIFICATION.  Except as expressly provided in the
Plan, no term or provision of this Agreement may be amended, modified or
supplemented orally, but only by an instrument in writing signed by the party
against which or whom the enforcement of the amendment, modification or
supplement is sought.

#              LIMITED INTEREST.  The Director shall have no rights as a
stockholder as a result of the grant of any Award under this Agreement until the
Director receives unrestricted Shares issued (via certificate, electronically or
by any other permissible means) {NOTE—INCLUDE ANY OR ALL OF THE FOLLOWING, AS
APPROPRIATE}:  (a) after exercising an Option; (b) after all restrictions lapse
on Restricted Stock; or (c) upon maturation of a Restricted Stock Unit.  The
grant of any Award and the execution of this Agreement shall not confer on the
Director any right to continue as a member of the Board, nor interfere in any
way with the right of the Company to remove the Director from the Board at any
time.

#              GOVERNING LAW.  The granting of Awards under this Agreement and
the issuance of Shares in connection with any such Award are subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required.  Notwithstanding
any other provision of this Agreement or Plan, the Company has no liability to
deliver any Shares under the Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity.  This Agreement and the Plan will be
construed in accordance with and governed by the laws of the State of Wisconsin,
without reference to any conflict of law principles.  Any legal action or
proceeding with respect to this Agreement, to the Plan, to any Award or for
recognition and enforcement of any judgment in respect to this Agreement, to the
Plan or any Award may be brought and determined only in a court sitting in the
County of Manitowoc, or the Federal District Court for the Eastern District of
Wisconsin sitting in the County of Milwaukee, in the State of Wisconsin.

#              SEVERABILITY.  If any provision of this Agreement, of the Plan or
any Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction, or as to any person or Award, or (b) would disqualify this
Agreement, the Plan or any Award under any law the Committee deems applicable,
then such provision should be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this
Agreement, the Plan or Award, then such provision should be stricken as to such
jurisdiction, person or Award, and the remainder of this Agreement, the Plan and
such Award will remain in full force and effect.

#              COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Director has executed this Agreement all as of
the day and date first above written.

THE MANITOWOC COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{DIRECTOR’S NAME}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

8


--------------------------------------------------------------------------------